
	
		II
		112th CONGRESS
		1st Session
		S. 1991
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 14, 2011
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish the National Endowment for the
		  Oceans, and for other purposes.
	
	
		1.National Endowment for the Oceans
			(a)Coastal State and coastal waters
			 definedIn this section the
			 terms coastal State and coastal waters have the
			 meanings given the terms coastal state and coastal
			 waters, respectively, in section 304 of the Marine Resources and
			 Engineering Development Act of 1966 (16 U.S.C. 1453).
			(b)National Endowment for the Oceans
				(1)Establishment
					(A)In generalThere is established in the Treasury of the
			 United States a trust fund to be known as the National Endowment for the
			 Oceans, consisting of such amounts as may be appropriated or credited
			 to the National Endowment for the Oceans.
					(B)InvestmentAmounts in the National Endowment for the
			 Oceans shall be invested in accordance with section 9602 of the Internal
			 Revenue Code of 1986, and any interest on, and proceeds from, any such
			 investment shall be available for expenditure in accordance with this
			 subsection.
					(2)TrusteeThe trustee for the National Endowment for
			 the Oceans shall be the Secretary of Commerce.
				(3)Allocation of funds
					(A)In generalEach fiscal year, the Secretary shall
			 allocate, at a minimum, an amount equal to the interest earned by the National
			 Endowment for the Oceans in the preceding fiscal year, and may distribute an
			 amount equal to up to 10 percent of the total amounts in the National Endowment
			 for the Oceans—
						(i)to allocate funding to coastal States and
			 affected Indian tribes;
						(ii)to make grants to regional ocean and
			 coastal planning bodies; and
						(iii)to develop and implement a National Grant
			 Program for Oceans and Coastal Waters.
						(B)Program adjustmentsIn each fiscal year when the amount
			 described in subsection (c) does not exceed $100,000,000, the Secretary may
			 elect to fund only the grant program established in subparagraph
			 (A)(iii).
					(4)Eligible activitiesFunds deposited in the National Endowment
			 for the Oceans may be allocated by the Secretary only to fund grants for
			 programs and activities intended to restore, protect, maintain, or understand
			 living marine resources and their habitats and resources in ocean and coastal
			 waters, including baseline scientific research, ocean observing, and other
			 programs and activities carried out in coordination with Federal and State
			 departments or agencies, that are consistent with Federal environmental laws
			 and that avoid environmental degradation.
				(5)ApplicationTo be eligible to receive a grant under
			 paragraph (3)(A), an entity shall submit to the Secretary an application
			 therefor at such time, in such manner, and containing such information as the
			 Secretary considers appropriate.
				(6)Funding for coastal StatesThe Secretary shall allocate funding among
			 States as follows:
					(A)50 percent of the funds shall be allocated
			 equally among coastal States.
					(B)25 percent of the funds shall be allocated
			 based on tidal shoreline miles.
					(C)25 percent of the funds shall be allocated
			 based on the coastal population density of a coastal State.
					(D)No State shall be allocated more than 10
			 percent of the total amount of funds available for allocation among coastal
			 States for any fiscal year.
					(E)No territory shall be allocated more than 1
			 percent of the total amount of funds available for allocation among coastal
			 States for any fiscal year.
					(c)Authorization of interest
			 transfersUpon the
			 establishment through legislation of a Gulf Coast Restoration Trust Fund, of
			 the total amount made available in any fiscal year in that Trust Fund, an
			 amount equal to the interest earned by the Trust Fund and proceeds from
			 investments made by the Trust Fund in the preceding fiscal year, 50 percent
			 shall be transferred to the National Endowment for Oceans established by
			 section (b)(1)(A).
			
